Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 and 10/26/208. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “a tubing” in line 4 should be amended to read –the tubing--.  Appropriate correction is required.

Claims 1, 8, 19 and 21 are objected to because of the following informalities:  the phrase “in particular” should be cancelled from the claims to avoid a potential of a 112(b) indefiniteness rejection.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  the phrase “without” in line 4 should be cancelled from the claims, the claims should not recite negative limitation.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  the phrase “syringe cone” n lines 2-3 should be amended to read –the syringe cone--.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  the phrase “at at least” in line 4 should be amended to read –at least--.  Appropriate correction is required.

Claim 23 is objected to because of the following informalities:  the phrase “a fluid connection” in line 3 should be amended to read –the fluid connection--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

s 22, 25 and 26 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 22, recite the limitation “at least one retaining plate for retaining and/or fastening the withdrawal port on a patient's skin”, and claim 25 recite “withdraw blood from a tubing by means of the withdrawal”. The current claim language positively recites a body part of a human being, thus claiming non-statutory subject matter. In order to overcome this rejection, the claimed subject matter should be “adapted to” or “configured to” retain and/or fasten, and withdraw, respectively.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Limitation “means of inserting” in claims 16 and 26.
Limitation “withdraw blood from a tubing by means of the withdrawal port” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edward et al (WO 2015/117126 A1, IDS mailed on 10/26/2018).

As to claims 1, 25 and 27, Edward discloses a use of withdrawal port system (system shown in fig.1-2) for withdrawing liquid (par.117-124), in particular blood, from a tubing (tubing system 180, par.117-122, fig.1), comprising: 
a first tube connection (connection 208/244, par.123-125, fig.2-6) which is connected or connectable with an arm of a tubing (tube 186, par.123 and par.125); 
a second tube connection (connection 206/242, par.123-125, fig.2-6); 
a fluid connection (cavity 240 connecting, par.125, fig.3-4), in particular a liquid connection, between the first and second tube connections (blood flow 250 between 206 and 208 through 240 is remained open when septum 230 is in the unactuated first state, par.125, as best seen in fig.5); and 
a receiving section (port 220, par.128, fig.5-6) which is suitable for reversibly releasably receiving a syringe section, particularly a syringe cone, of a syringe (port 220 receives male luer 280 of a needless syringe, par.128, fig.6), wherein the withdrawal port is configured such that an insertion of the syringe section into the receiving section preventing direct blood flow 250 between 206 and 208, and directs blood flow 250 from both 206 and 208 to channel 262, then to lumen 282 of the syringe, par.127-128, fig.6).

As to claim 2, Edward discloses the withdrawal port, further comprising: 
a housing (housing 202/body 204, par.123, fig.2-4); and 
a closure section (cover 210, par.123-124, fig.2-4) which is formed or arranged on the housing, wherein the closure section is configured so as to reversibly releasably engage the syringe section in order to interrupt the fluid connection between the first tube connection and the second tube connection (inserting luer 280 of the syringe in port 220 of cover 210 depresses septum 230 to a second state, where channel 262 and cavity 240 is in fluidic communication with lumen 282 of luer 280 preventing direct blood flow 250 between 206 and 208, and directs blood flow 250 from both 206 and 208 to channel 262, then to lumen 282 of the syringe, par.127-128, fig.6).

As to claim 3, Edward discloses the withdrawal port, wherein the housing comprises an aperture (port 220 and opening 204, par.123-124, fig.2-6) through which the syringe section is insertable into the receiving section of the withdrawal port, and 

As to claim 4, Edward discloses the withdrawal port, wherein the seal comprises a protrusion (plug portion 270, par.129, fig.5 and 7-10) which extends into the aperture such that an outer surface of the seal is substantially flush with the housing or with a retainer of the seal when the syringe section is not inserted into the housing (septum 230 exterior surface may be configured a flush or even slightly raised outer surface 276 is swab-able, permitting sanitary wiping and removal of any excess liquid, end of par.128, fig.5-10).

As to claim 5, Edward discloses the withdrawal port, wherein the outer surface of the seal, which is substantially flush with the housing or the retainer, forms an outer surface of the withdrawal port without pronounced steps for wipe disinfection (end of par.128, as best seen in fig.2 and 5).

As to claim 6, Edward discloses the withdrawal port, wherein the seal and/or the housing is elastically deformable at the aperture for a sealing engagement with syringe cones of different diameters (the deformable characteristic of slit 230 is forming a sealing relationship with the housing, and slit 232 is more than capable of receiving different diameters of syringes, par.127, fig.5-6).



As to claim 8, Edward discloses the withdrawal port, wherein the housing and/or the seal is configured so as to frictionally retain, particularly in a clamped manner, the syringe section at a section of the syringe cone spaced apart from an end of the syringe cone (par.127, as best seen in fig.2 and 5-7).

As to claim 9, Edward discloses the withdrawal port, further comprising a retainer separate (cover 210, par.123, fig.2) from the housing for retaining the seal.

As to claim 10, Edward discloses the withdrawal port, wherein the retainer is configured to retain in a clamped manner a syringe cone inserted into the receiving section (port 220 of cover 210 retains luer 280 of the syringe, par.128, fig.6).

As to claim 11, Edward discloses the withdrawal port, wherein the retainer comprises an annular shoulder (annular portion 214 and neck 218 engaging septum 230, par.124 and par.128, as best seen in fig.2 and 5-6) partially engaging over the seal, said annular shoulder being configured to retain in a clamped manner the syringe cone inserted into the receiving section (par.124 and par.127-128).



As to claim 13, Edward discloses the withdrawal port, wherein the first tube connection comprises a first longitudinal axis (axis X2 of tube 208/244, par.125, fig.5), and the second tube connection comprises a second longitudinal axis (axis X1 of tube 206/242, par.125, fig.5) offset from the first longitudinal axis (X1 and X2 may be offset or at an angle to each other, end of par.125).

As to claim 14, Edward discloses the withdrawal port, wherein the housing is configured to redirect a liquid flow between the first tube connection and the second tube connection in the region of the receiving section and/or in the receiving section when the syringe cone is not inserted into the receiving section (when luer 280 of the syringe is withdrawn from port 220, septum 230 is automatically returned to the first unactuated state (by its elastic configuration, par.128-129), wherein blood flow 250 between 206 and 208 through 240 is reopen/recommunicated, par.125, as best seen in fig.5).



As to claim 16, Edward discloses the withdrawal port, wherein, by means of inserting the syringe section into the receiving section, the elastically deformable closure section is reversibly convertible from a first configuration in which the closure section leaves open both the first tube connection and the second tube connection (when luer 280 of the syringe is not inserted into port 220, septum 230 is in the first unactuated state, wherein blood flow 250 between 206 and 208 through 240 is remained open, par.125, as best seen in fig.5) into a second configuration different from the first configuration in which the elastically deformable closure section closes the second tube connection (inserting luer 280 of the syringe in port 220 depresses septum 230 to a second state, where channel 262 and cavity 240 is in fluidic communication with lumen 282 of luer 280 preventing direct blood flow 250 between 206 and 208, and directs blood flow 250 from both 206 and 208 to channel 262, then to lumen 282 of the syringe, par.127-128, fig.6).

As to claim 17, Edward discloses the withdrawal port, wherein the housing comprises an aperture (port 220 and opening 204, par.123-124, fig.2-6) through which the syringe section is insertable into the receiving section of the withdrawal port, wherein the elastically deformable closure section is configured to close and/or seal the aperture in the first configuration (septum 230 is disposed in port 220, par.124, fig.2-7).
As to claim 18, Edward discloses the withdrawal port, wherein the elastically deformable closure section consists of an elastomeric material (elastic material of depressable septum 230, par.124-129, as best seen in fig.5-9).

As to claim 19, Edward discloses the withdrawal port, wherein the closure section is configured so as to frictionally, in particular in a clamped manner, retain the syringe section inserted into the receiving section (male threads in neck 218 of cover 210 to receive male luer 280 of the syringe, par.124, as best seen in fig.6).

As to claim 20, Edward discloses the withdrawal port, wherein the withdrawal port is configured so as to frictionally, in particular in a clamped manner, retain the syringe section at least an end region of the syringe section within the housing (male threads in neck 218 of cover 210 to receive male luer 280 of the syringe, and element 260, wall 215 in bottom body 204, par.124 and par.126, as best seen in fig.6).

As to claim 21, Edward discloses the withdrawal port, wherein the housing comprises protrusions, particularly ridges, for guiding or frictionally retaining the syringe section (male threads in neck 218 of cover 210 to receive male luer 280 of the syringe, and element 260, wall 215 in bottom body 204, par.124 and par.126, as best seen in fig.6).



As to claim 23, Edward discloses the withdrawal port, wherein a flow cross-section of a fluid connection between the first tube connection and the receiving section remains unchanged when the syringe section is being inserted into the receiving section (flow cross-section of blood 250 in cavity 240 does not change, par.127-128, as best seen in fig.5-6).

As to claim 24, Edward discloses the withdrawal port, wherein the withdrawal port is configured so as to be automatically flushed after the syringe section has been removed from the receiving section (valve 200 may be configured to a flush, end of par.128).

As to claim 26, Edward discloses the withdrawal port, wherein, by means of inserting the syringe cone into the receiving section, the system is convertible between a first configuration in which the syringe cone is arranged outside of the receiving section and the fluid connection between the first tube connection and the second tube connection is open (when luer 280 of the syringe is not inserted into port 220, septum 230 is in the first unactuated state, wherein blood flow 250 between 206 and 208 through 240 is remained open, par.125, as best seen in fig.5) and a second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791